     STEPHEN J. FOONDOS (SBN: 148982)
 1
     Email: sfoondos@unitedlawcenter.com
 2   UNITED LAW CENTER
     A Professional Law Corporation
 3   3301 Watt Avenue, Suite 500
     Sacramento, California 95821
 4
     Telephone: (916) 367-0630
 5   Facsimile: (916) 865-0817

 6   Attorneys for Plaintiff, KEITH HARD
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11
     KEITH HARD,                                        Case No. 2:14-cv-01948-TLN-CMK
12
                                 Plaintiff,             ORDER APPROVING STIPULATION
13                                                      TO CONTINUE DISCOVERY AND
             vs.                                        EXPERT DISCLOSURE DEADLINE
14
                                                        DATES
15   BANK OF NEW YORK MELLON, AS
     TRUSTEE    OF    FIRST   HORIZON                   [Filed concurrently with Stipulation]
16   ALTERNATIVE MORTGAGE SECURITIES
     TRUST 2006-FA7 MORTGAGE PASS-
17   THROUGH CERTIFICATES, SERIES 2006-                 Complaint: 7/16/14
18   FA7; FIRST HORIZON HOME LOAN                       First Amended Complaint: 3/31/15
     CORPORATION; and DOES 1 through 50,
19   inclusive,                                         Trial Date: Not Set

20                                Defendants
21

22

23           Based on the concurrently filed STIPULATION TO CONTINUE DEADLINE DATES
24   FOR DISCOVERY COMPLETION AND EXPERT DISCLOSURE, and good cause appearing,
25   IT IS HEREBY ORDERED:
26           1.      The discovery completion date of January 2, 2019 is extended to February 19,
27   2019.
28


         ORDER APPROVING STIPULATION TO CONTINUE DEADLINE DATES FOR DISCOVERY
                          COMPLETION AND EXPERT DISCLOSURE

                                                   Page 1
 1          2.     The expert disclosure date of March 7, 2018 is extended to April 21, 2019.
 2

 3               IS SO ORDERED.
 4

 5   Dated: January 2, 2019
 6                                                         Troy L. Nunley
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


         ORDER APPROVING STIPULATION TO CONTINUE DEADLINE DATES FOR DISCOVERY
                          COMPLETION AND EXPERT DISCLOSURE

                                                 Page 2
